The opinion of the Court was delivered by
Fenner, J.
This appeal is taken from a sentence imposing a fine for violation of an ordinance of the city of New Orleans, No. 4798, A. S., known as the Private Market Ordinance.
The objections to the legality and constitutionality of said fine are several, viz:
*9681st. That the prosecution cannot be conducted in the name of the State on the affidavit of a private individual, but that the city is the proper and necessary party to conduct such prosecutions.
Under Article 86 of the Constitution, which provides that c‘ all prosecutions shall be carried on in the name and by the authority of the State of Louisiana,” and in the absence of any legislative direction authorizing prosecutions for violations of her ordinances, to be conducted in the name of the city of New Orleans, we think the prosecution was properly instituted in the name of the State. 1 Dillon Munic. Corp. §429, and authorities there cited; see also, State vs. Gisch, 31 Ann. 544, which was a prosecution in the name of the State under the same ordinance.
2d. The remaining objections go to the legality and constitutionality of the ordinance.'
They have been heretofore considered and overruled by this Court in two cases. State vs. Gisch, 31 Ann. 544; City vs. Wolf, 36 Ann. 986.
Judgment affirmed.